Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 10, 2020




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00552-CV


                          LARRY BRUCE, Appellant

                                        V.

                           STROTEK, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1109082


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 8, 2020. On August 27, 2020,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.